Citation Nr: 0101117	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for injury to 
Muscle Group XIV, right leg, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the lumbar spine with spondylolisthesis and herniation at 
L4-5, currently rated as 20 percent disabling.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1951 to April 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from October 1995 and later RO decisions that denied the 
claim for service connection for hypertension as not well 
ground, denied an increased evaluation for injury to Muscle 
Group XIV of the right leg (rated 30 percent), and increased 
the evaluation for the low back disorder from 10 to 
20 percent.  In June 1999, the Board remanded the case to the 
RO in order to schedule the veteran for a requested hearing 
before a member of the Board.  In correspondence dated in 
August 2000, the veteran notified the RO that he no longer 
wanted a hearing.

In November 2000, additional evidence was received in support 
of the veteran's claim.  The veteran waived initial RO 
jurisdiction over this evidence.


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of compound, comminuted fracture of the left ulna, rated 
30 percent; residuals of compound, comminuted fracture of the 
right femur, rated 30 percent; residuals of injury to Muscle 
Group XIV, rated 30 percent; residuals of injury to the left 
ulnar nerve, rated 30 percent; residuals of trauma to Muscle 
Group VII, rated 20 percent; osteoarthritis of the lumbar 
spine with spondylolisthesis and herniation at L4-5, rated 
20 percent; and metallic foreign body in the scapular area, 
rated zero percent.  The combined rating for the service-
connected disabilities is 90 percent and the veteran is 
entitled to a total rating for compensation based on 
unemployability.

2.  The injury to Muscle Group XIV produces no more than 
moderately severe muscle injury.

3.  The low back condition is manifested primarily by 
occasional complaints of pain, moderate limitation of motion, 
and radiographic findings of arthritis, mild spinal stenosis, 
disc herniation, and mild diffuse disc bulge at L4-5; muscle 
spasms, neurological deficits or other symptoms that produce 
more than moderate functional impairment are not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of injury to Muscle Group XIV, right leg, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.56, 4.73 Code 5314, effective prior to and as of July 
3, 1997.

2.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the lumbar spine with spondylolisthesis and 
herniation at L4-5 are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5292, 
5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that a review of the record 
reveals that service connection is currently in effect for 
residuals of compound, comminuted fracture of the left ulna, 
rated 30 percent; residuals of compound, comminuted fracture 
of the right femur, rated 30 percent; residuals of injury to 
Muscle Group XIV, rated 30 percent; residuals of injury to 
the left ulnar nerve, rated 30 percent; residuals of trauma 
to Muscle Group VII, rated 20 percent; osteoarthritis of the 
lumbar spine with spondylolisthesis and herniation at L4-5, 
rated 20 percent; and metallic foreign boy in the scapular 
area, rated zero percent.  The combined rating for the 
service-connected disabilities is 90 percent and the veteran 
is entitled to a total rating for compensation based on 
unemployability.


I.  Increased Evaluation for Injury to Muscle Group XIV, 
Right Leg

A.  Factual Background

Service medical records show that the veteran was wounded in 
action on October 18, 1951 in Korea.  He sustained multiple 
wounds, including a right thigh wound with a compound, 
comminuted fracture of the right femur.  A report of 
hospitalization from October 1951 to December 1951 shows that 
he underwent closed reduction of the fracture with traction, 
and suture of a secondary wound to the right thigh.

The veteran underwent a VA medical examination in September 
1953.  He complained of distress in the right leg.  There was 
a scar on the anterior surface of the right thigh that was 
non adherent and non symptomatic.  There was also a slightly 
adherent scar on the posterior surface of the right thigh 
that was non symptomatic.  He had a mild limping type right 
lower extremity gait.  There was no paresis or atrophy of the 
right lower extremity.  There was a 1/2 inch shortening of the 
right lower extremity as compared with the left.  The right 
lower extremity showed anterior posterior hypermobility of 
the right knee joint with mild inversion of the right foot.  
There was no atrophy of the right lower extremity.  
Coordination was normal.  The diagnoses included compound, 
comminuted fracture of the right femur manifested by 1/2 inch 
shortening, instability of the right knee joint, and slight 
inversion of the right foot; and multiple non-adherent and 
non-symptomatic scars.  

An October 1953 RO rating decision, in part, granted service 
connection for residuals of shell fragment wound to Muscle 
Group XIV, right leg.  A 30 percent rating was assigned for 
this condition, effective from May 1953.  The 30 percent 
rating has remained unchanged since then.

The veteran underwent various medical examinations at a VA 
medical facility in March 1995.  A neurological examination 
revealed no definite nerve dysfunction of the right lower 
extremity.  A muscle examination reveal scars of the right 
thigh that were not tender.  No muscle atrophy of the right 
thigh was found.  X-rays of the right pelvis and hip revealed 
no abnormalities.

The veteran underwent various medical examinations at a VA 
medical facility in July 1996.  On muscle examination, non 
tender scars on the medial surface of the right thigh were 
found.  The diagnosis was shrapnel scars of the right thigh.  
No significant abnormalities of the right thigh were noted in 
the reports of the other examinations.

The veteran testified at a hearing in September 1996.  His 
testimony was to the effect that the residuals of an injury 
to Muscle Group XIV of the right leg were more severe than 
currently rated.

The private medical report of the veteran's examination in 
August 2000 reveals that his gait consisted of slow casual 
walking.  The impression was that he was suffering from the 
combination of a left sided peripheral vestibular disorder 
and a movement disorder that did not clearly fit into the 
category of either Parkinson's disease or progressive 
supranuclear palsy.  Abnormalities attributable to the injury 
to Muscle Group XIV of the right leg were not found.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A review of the veteran's medical history reveals that the 
veteran sustained a right thigh wound in service and that the 
RO has assigned a 30 percent rating for residuals of a SFW of 
the right thigh under diagnostic code 5314, Muscle Group XIV.  
A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XIV (anterior thigh group).  A 30 percent 
evaluation requires moderately severe injury.  A 40 percent 
evaluation requires severe injury.  38 C.F.R. § 4.73, Code 
5314, effective prior to and as of July 3, 1997.

The regulations for the evaluation of muscle injuries were 
revised, effective July 3, 1997.  62 Federal Register 30235-
30240 (June 3, 1997).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56, 
effective as of July 3, 1997.

A slight injury is a simple wound of muscle without 
debridement, infection or effects of laceration.  Objective 
findings consist of slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  A 
moderate injury is a through and through or deep penetrating 
wound of relatively short track by single bullet or small 
shell or fragment.  Objective findings are entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  A 
moderately severe injury is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indication on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance of moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  

Severe injury of a muscle is through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings include extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function. In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebra, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56, effective prior to July 3, 
1997.

The medical evidence in this case shows that the veteran 
sustained a right thigh wound with a compound, comminuted 
fracture of the right femur, but it does not show 
manifestations of a severe muscle injury to Muscle Group XIV 
of the right leg.  There is no evidence of intermuscular 
binding and scarring or cicatrization or moderate or 
extensive loss of deep fascia or of muscle substance with 
regard to a muscle injury to the right thigh area nor is 
there evidence of soft or flabby muscles in the right thigh 
wound area nor is there positive evidence of severe 
impairment of function of the right thigh muscles to support 
a 40 percent rating for the residuals of the injury to Muscle 
Group XIV of the right leg under Diagnostic Code 5314 with 
consideration of the provisions of 38 C.F.R. § 4.56, 
effective prior to or as of July 3, 1997.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the evidence does not 
show functional impairment caused by injury to Muscle Group 
XIV of the right leg other than the functional impairment to 
the right lower extremity that is due to the compound, 
comminuted fracture of the right femur that has been assigned 
a separate 30 percent evaluation.  Under the circumstances, 
the Board finds that the 30 percent evaluation for the injury 
to Muscle Group XIV of the right leg is best evaluated by the 
30 percent evaluation as noted above.

After consideration of all the evidence, including the 
veteran's testimony to the effect that the right thigh muscle 
injury is more severe than evaluated, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher rating for this disability.  Hence, the claim is 
denied.


II.  Increased Evaluation for the Osteoarthritis of the 
Lumbar Spine with Spondylolisthesis and Herniation at L4-5

A.  Factual Background

A February 1993 RO rating decision granted secondary service 
connection for osteoarthritis of the lumbar spine.  A 
10 percent evaluation was assigned for this condition, 
effective from January 1992.  The 10 percent rating was 
increased to 20 percent, effective from December 1994, in a 
July 1998 RO rating decision.  This latter rating decision 
reclassified the low back disorder to include 
spondylolisthesis and herniation at L4-5.

The veteran underwent VA examination of his low back in March 
1995.  He complained of chronic low back pain.  Range of 
motion of the lumbar spine was 90 degrees of forward flexion, 
20 degrees of backward extension, 25 degrees of lateral 
flexion to the right and left, and 20 degrees of rotation to 
the right and left.  There was pain at the end range of 
forward flexion and extension movements.  X-rays of the 
lumbar spine showed degenerative changes with minimal 
scoliosis to the right.  The diagnosis was degenerative 
changes of the lumbosacral spine with minimal scoliosis.  

A private medical report dated in 1995 shows that the veteran 
received physical therapy for low back pain.

The veteran underwent VA examination of his low back in July 
1996.  He complained of chronic low back pain with good 
symptomatic relief with rehabilitation therapy.  Range of 
motion of the lumbar spine was forward flexion to 80 degrees, 
backward extension to 20 degrees, lateral flexion to 25 
degrees to the right and left, and rotation to 20 degrees to 
the right and left.  There was pain with forward flexion and 
extension movements.  The diagnosis was lumbar spine 
degenerative joint disease.

The veteran testified at a hearing in September 1996.  His 
testimony was to the effect that the low back disorder was 
more severe than rated.

A private medical report shows that a CT (computed 
tomography) of the veteran's lumbosacral spine was taken in 
1997.  The impressions were diffuse disc bulge and thickened 
ligamentum flavum at L4-5 that produces mild spinal stenosis, 
focal left paracentral disc herniation at L4-5 that impinges 
upon the left nerve root, no abnormalities at L5-S1, and mild 
diffuse disc bulge with mild flattening of the ventral thecal 
sac at L3-4.

The private medical report of the veteran's examination in 
August 2000 shows that muscle strength in the lower 
extremities was 5/5.  The deep tendon reflexes were 2+ in the 
knee and ankle jerks.  Sensation was normal to light touch in 
the lower extremities.


B.  Legal Analysis

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The evidence reveals that the veteran's low back disorder is 
manifested primarily by radiographic findings of arthritis, 
mild spinal stenosis, disc herniation, and mild diffuse disc 
bulge at L4-5 that produce moderate functional impairment as 
demonstrated by the limitation of motion of the lumbar spine.  
While the evidence indicates the presence of pain with motion 
of the low back, the veteran still has good functional range 
of motion of the lumbar spine as demonstrated by the range of 
motion studies.  Hence, the Board finds that the evidence 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45 does not a low back disorder that produces more than 
moderate functional impairment.

Moreover, the evidence does not indicate the presence of 
muscle spasms, neurological deficits or other symptoms that 
produce more than moderate functional impairment of the low 
back to support the assignment of a rating in excess of 
20 percent under the above noted diagnostic codes.  The 
veteran's statements and testimony are to the effect that his 
low back disorder is more severe than rated, but this is not 
demonstrated by the medical evidence.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher rating for the low back disorder.

Since the preponderance of the evidence is against the claims 
for service connection for hypertension and higher ratings 
for the right thigh muscle injury and low back disorder, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for injury to Muscle Group XIV, right 
leg, is denied.

An increased evaluation for osteoarthritis of the lumbar 
spine with spondylolisthesis and herniation at L4-5 is 
denied.


REMAND

III.  Service Connection for Hypertension

Service medical records are negative for hypertension.  VA 
and private medical reports show that the veteran was treated 
and evaluated for various conditions from the 1950's to 2000.  
A private medical report of the veteran's treatment in 
November 1992 shows that he was using medication for blood 
pressure.  A VA medical report of his outpatient treatment in 
May 1993 shows that he had hypertension that was now stable 
with the use of Minipress.  A private medial report shows 
that the veteran was examined in February 1996.  The 
diagnoses included hypercholesterolemia and atherosclerotic 
heart disease with probable valvular heart disease.  

The veteran testified at a hearing in September 1996.  He 
testified to the effect that his hypertension was caused by 
pain due to his service-connected disabilities.

A private medical report shows that the veteran underwent 
examination in August 2000.  His blood pressure was 152/80.  

The Board notes that the RO denied the veteran's claim for 
service connection as not well grounded.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence to necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superceding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record; thereafter, the veteran should be 
afforded another VA examination by an examiner who has had an 
opportunity to review all of the medical evidence of record 
in order to obtain opinion as to the existence and etiology 
of any current high blood pressure disability.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of any 
hypertension disability.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests should be completed.  The 
report of examination should include a 
specific diagnosis as to whether the 
veteran does or does not have 
hypertension.  With respect to 
hypertension, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the disorder was 
caused or is aggravated by the veteran's 
active military service or whether it is 
at least as likely as not that the 
disorder is related to the veteran's 
service-connected disabilities in any 
way.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current hypertension 
disability and the veteran's military 
service and/or service-connected 
disabilities, the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for hypertension on 
the merits in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

7.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

